The motion court providently exercised its discretion in extending plaintiffs’ time to serve process in the “interest of justice” (see CPLR 306-b). The court appropriately considered that the statute of limitations had expired, that MNH was on actual notice of the action within the 120-day period and that it *631would not be prejudiced by the extension (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105-106 [2001]; Hernandez v Abdul-Salaam, 93 AD3d 522 [1st Dept 2012]). Moreover, the physician’s affidavit submitted by plaintiffs was sufficient, at the pre-discovery stage, to show a meritorious cause of action (see e.g. Henneberry v Borstein, 91 AD3d 493, 496 [1st Dept 2012]). Concur — Mazzarelli, J.E, Sweeny, Renwick, Richter and Román, JJ.